Citation Nr: 0901598	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-35 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right shoulder injury, to include the clavicle 
(collarbone).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1945 to August 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005.  In April 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The issues remaining on appeal were remanded 
by the Board in October 2007.

The Board notes that service connection for amputation of the 
right index finger was denied in February 1949.  However, a 
review of the service medical records shows a notation that 
in January 1947, the veteran's right index finger was 
amputated to the joint at the proximal part of the nail bed.  
Records dated in October 1984 from St. Vincent's Infirmary 
show that the veteran had a history of a severed end of the 
right forefinger.  The issue of service connection was raised 
in the veteran's February 2006 RO hearing, but it does not 
appear that any action was taken on it.  This matter is 
REFERRED to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic back disability was not shown in service, or 
for many years thereafter, and there is no competent medical 
evidence relating any such disability to service.

2.  Evidence received since a February 1949 RO decision, 
which denied service connection for a right shoulder 
disability, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a right 
shoulder/clavicle disability, and the February 1949 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in August 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the information necessary to substantiate the claim for 
service connection for a back condition, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims. 

In a letter dated in October 2004, prior to the adjudication 
of the claim, the RO notified the veteran of the information 
necessary to substantiate a claim for service connection for 
a shoulder and collarbone disability, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, this letter explained that the 
claim had been previously denied, and that new and material 
evidence would be required to reopen the claim.  The letter 
explained what type of evidence would constitute "new" and 
"material" evidence, generally in the context of examining 
the bases for the denial in the prior decision, and what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).    

In November 2006, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The case was subsequently 
readjudicated in a September 2008 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the duty 
to notify has been satisfied.

With respect to the duty to assist, service medical records 
have been obtained.  Available post-service medical records 
dated in the 1980's and later identified by the veteran have 
been received; earlier records have not been available.  A 
request for records from the Social Security Administration 
(SSA) pertaining to his 1979 claim met with the response in 
November 2007 that no such records were available, that the 
records had been destroyed, and that further efforts to 
locate such records would be futile.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An 
examination for the back condition claim is not warranted 
because, as discussed below, there is no competent evidence 
establishing that a back injury occurred during service, or 
any competent indication that a current back disability is 
associated with service.  

In connection with a claim to reopen, the VCAA explicitly 
states that, regardless of any assistance provided to the 
claimant, VA does not have a duty to obtain a medical opinion 
if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate his claim.  Since no new 
and material evidence has been submitted in conjunction with 
the recent claim, an opinion is not required.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for a Back Disability

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records do not contain any complaints or 
abnormal findings pertaining to the back, including on the 
July 1948 separation examination.  

Post-service medical records include a private medical record 
dated in August 1980, which notes that the veteran reported a 
long history of severe degenerative disc disease of the 
lumbar and spine.  He stated he had been in a car accident in 
1972, and had been told that he had deterioration of the 
spine and arthritis.  In April 1983, he was seen with severe 
pain since he had twisted the back four days earlier; chronic 
back pain was noted at that time.  

In May 1984, the veteran was evaluated at St. Vincent's 
Infirmary for lower back pain problems, which had reportedly 
been present since 1978, when he had been rear-ended in a 
motor vehicle accident.  He had osteoarthritis of the low 
back.  However, on a VA examination in July 1984, it was 
noted that the veteran had been placed on disability by his 
prior employer prior to that accident, which, from what the 
examiner could gather from the history, did little more than 
aggravate a pre-existing condition.  

At his Board hearing, the veteran testified that he had 
injured his back in service diving into a swimming pool.  He 
had been treated at the time with heat, and his back had been 
taped up to prevent movement.  He stated he had suffered from 
back pain since that incident.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of any contemporaneous mention, in 
the medical records or otherwise, of the claimed condition 
for many years after service constitutes negative evidence 
which weighs against his current testimony that the condition 
began in service, and persisted after service to the current 
time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

Thus, while the veteran is competent to state that he injured 
his back in service, the fact that the service medical 
records show no mention of any such injury is evidence 
against the claim.  There is no medical evidence of a back 
disability for many years after service, and the earliest 
records, dated in the 1980's, do not relate the disability to 
service.  Those records contain somewhat inconsistent 
statements of the onset of the back disability, with one 
report indicating the disorder began with a motor vehicle 
accident in 1978, another indicating the back disability had 
already been present at that time, and a third showing a 
history of the motor vehicle injury in 1972.  These 
differences illustrate the difficulties in attempting to 
accurately recollect events which occurred many years 
earlier.  The diving injury was first mentioned in connection 
with the current claim.  In view of the intervening evidence, 
which fails to mention any such injury, the Board must assign 
little probative value to these current recollections.  There 
is no medical evidence of a back condition in service, or for 
many years thereafter, and a service-related injury was not 
reported as a cause in connection with those earlier 
treatment records.  Therefore, while the Board finds the 
veteran's statements to sincerely reflect his beliefs, the 
veteran's statements are not "credible," in the sense that 
his current recollections are not consistent with the 
contemporaneous and earlier evidence of record.  It should be 
stressed there is no implication that the veteran is not 
attempting to accurately recall events, to the best of his 
recollection.  In view of these factors, however, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b)  

III.  New and Material Evidence-Right Shoulder/Clavicle 
Disability

Service connection for a right shoulder disability was denied 
by the RO in rating decisions dated in August 1948 and 
February 1949.  The veteran did not appeal the September 1948 
and March 1949 rating decision notifications, and, 
accordingly, the rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2008).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed 
on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision, i.e., in February 1949, must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the prior denial included 
the veteran's statement that he had fallen on his shoulder 
and collarbone while in basic training.  He was on sick call 
several times but nothing was ever done about it.  Now that 
he was back home, a knot had begun to rise on the shoulder, 
which was limiting his activities.  In addition, he submitted 
a number of lay statements dated in November 1948, which 
stated that the veteran's shoulder was hindering his work on 
the farm, and that the had hurt the shoulder in basic 
training in April 1945.  R. W. Smith, M.D., wrote, in 
February 1949, that he had examined the veteran on that date.  
The veteran had an enlargement of the spine of the right 
scapula, and said it was injured in an exercise in service.  
Dr. Smith's impression was that the scapula had been 
fractured.  

Based on that evidence, in February 1949, the RO denied the 
veteran's claim, noting that the condition was not shown in 
service, and further observing that the lay and medical 
statements were written by individuals who were not present 
at the time of the reported injury.  

Evidence received since that decision includes private 
medical records which show that in June 1982, the veteran's 
complaints included right shoulder pain; no specific findings 
or diagnosis was provided on that occasion.  In July 1996, 
right-sided deltoid bursitis was noted.  In December 1997, it 
was noted that he had been having pain in he right shoulder.  
His shoulder had been X-rayed by a rheumatologist, and he had 
been advised to get an injection into the joint.  Abduction 
was only possible to 90 degrees.  In December 1999, he had 
multiple complaints including pain in the right shoulder 
joint.  

Records dated from September 2000 to March 2001 show the 
veteran's evaluation, treatment, surgery, and follow-up 
treatment for a massive right rotator cuff tear sustained 
while the veteran was pulling the power take-off shaft off of 
his tractor.  X-rays did not show any abnormalities, and the 
operation report did not report any prior fracture or other 
injury residuals.  

At his Board hearing in April 2007, the veteran testified 
regarding his in-service collar bone/shoulder injury.  He 
stated that it had occurred during basic training.  He said 
he did not recall receiving treatment in service, but after 
service, it began bothering him.  

The evidence received since the prior denial of the claim 
shows the presence of a current, chronic shoulder disability.  
However, evidence of record at the time of the prior decision 
included a doctor's statement indicating that the veteran had 
a chronic disability after service.  Most significantly, none 
of this new evidence posits  a connection to military 
service.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In sum, the evidence added to the record shows that the 
veteran has a current right shoulder disability, but he had a 
right shoulder disability at the time of his prior claim.  In 
addition, the veteran's own statements that he had injured 
his shoulder in service were of record.  These statements 
were felt to be outweighed by the service medical records, 
which did not show any right shoulder complaints or abnormal 
findings during service, including on the separation 
examination in July 1948.  No new evidence of service 
incurrence has been received, nor has any medical evidence of 
a nexus to service.  Under these circumstances, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim, and, hence, is not material.  
38 C.F.R. § 3.156(a).  Hence, the Board finds that new and 
material evidence has not been presented, and the 1949 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a back disability is denied.

The application to reopen a claim for service connection for 
a right shoulder/collarbone disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


